DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to RCE filed on 05/05/2021. Claims 1-20 have been examined and are pending in this application.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/05/2021 has been entered.
Response to Arguments
Applicant's arguments filed 05/05/2021 have been fully considered but they are not persuasive.
Applicant argues, page 9 of the remarks, “[while] Kumarasamy discloses assigning multiple data agents within a system, the assignment is based on the type of the storage node each of the data agents will service, rather than characteristics of the distributed file system where the storage nodes reside, as recited by claim 1.”
The Examiner respectfully disagrees. Kumarasamy teaches assignment of a specific data agent based on the distributed file system type. A client node may have multiple separate data agents 295 where each data agent is assigned to a particular distributed file system based on the distributed file system type. As described in detail in specific data agent based on the distributed file system type. 
Applicant argues, page 9 of the remarks, “[specifically], Kumarasamy does not disclose assigning storage nodes to data access nodes based, at least in part, on [1] the distribute file system type, [2] the total number of storage nodes within the system, and [3] the information about how data is distributed throughout the distributed storage environment.”
The Examiner respectfully disagrees. As already described above citing para 0036 of Kumarasamy, a specific data agent is assigned based on the particular distributed file system type. Thus, a client node may have any number of data agents 295 (four data agents in the example illustrated in para 0036) based on the number of the distributed file system types the client node performs storage operations with.

In view of the foregoing remarks, independent claims 1 and 11 are not in a condition for allowance. Claims depending therefrom, either directly or indirectly, are also not in a condition for allowance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-2, 5-12, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Maccanti et al. US 9,632,878 (“Maccanti”) in view of Kumarasamy et al. US 2015/0012499 (“Kumarasamy”).
As per independent claim 1, Maccanti teaches A distributed system for restoring backed up data to a distributed computing environment (System 200 for backing up and restoring database tables in a distributed scalable data storage system is described, col 8 lines 4-34 and FIGS. 1 and 2), the distributed system comprising:
a plurality of data access nodes implemented, respectively, on a plurality of computing systems (System 200 includes one or more clients 205 that interact with a web server 235 via a communication network 215, col 8 lines 31-34 and FIGS. 2 and 3);
wherein the plurality of computing systems are separate and distinct from the distributed storage environment (FIG. 3 illustrates a system architecture to implement a Web services-based data storage service, col 8 lines 44-46. Storage service clients 310a-310n may encompass any type of client configurable to submit web services requests to Web services platform 330 via network 320, col 8 line 66 to col 9 line 2. As illustrated in FIG. 3, storage node instances (shown as 360-a-360n) may each maintain and manage one or more tables on behalf of clients/users or on behalf of the data storage service and its underlying system, col 10 lines 32-35)
a control agent implemented on a control computing system (Auto admin instances 350 col 10 lines 25-51 and FIG. 3. As illustrated in FIG. 4B, auto admin instance 350 may include an admin console 465 through which system administrators may interact with the data storage service, col 14 lines 17-20);
wherein the control agent is programmed to: access configuration information for the distributed storage environment from a configuration node of the distributed storage environment (The system may store metadata about backup to a storage node that is subsequently usable when restoring the backup, col 3 lines 34-36), wherein the configuration information includes information about how data is distributed throughout the distributed storage environment (A database table may be split into multiple partitions and replicas of those partitions may be stored on different storage nodes, col 2 lines 47-63. Metadata includes all of the node locations for the partitions and the replicas, col 21 lines 49-63 and FIG. 5);
determine a distributed file system type for the distributed storage environment based at least in part on the configuration information (Under the broadest reasonable interpretation (BRI) in light of the instant specification, for example, see paras 00204-00205, the claimed “distributed file system type” is interpreted to mean and include the types of database tables since the written description designates a database as a file system (e.g., Green Plum Database, para 00205). Maccanti teaches that the number of partitions into which the items of a given database table are partitioned may be predetermined based on a table type, col 23 lines 5-9, where metadata includes all of the node locations for the partitions and the replicas, col 21 lines 49-63 and FIG. 5);
determine a total number of storage nodes within the distributed storage environment based at least in part on the configuration information (The metadata includes all of the node locations of the newly created replicas, col 21 lines 49-63 and FIG. 5), wherein the distributed storage environment comprises a plurality of storage nodes (FIGS. 10 and 11 and col 32 lines 4-20 and 39-55, and col 33 lines 27-42 – a number of storage nodes on which to restore backup data are selected as well as determined);
restore data from the backup repository to the plurality of storage nodes (A method for restoring a table that includes a set of one or more partitions from a remote storage system in which it was backed up is illustrated by a flow diagram in FIG. 10, col 32 lines 4-20. Restoring a table from backup may include choosing a set of storage resources on which to create the new table, col 10 lines 39-55 and FIG. 10).
Maccanti discloses all of the claimed limitations from above, but does not explicitly teach “wherein each of the plurality of data access nodes is a software module configured to restore data from a backup repository to a plurality of storage nodes within a distributed storage environment” “assign the plurality of data access nodes among the plurality of storage nodes based at least in part on the distributed file system type, the total number of storage nodes, and the information about how data is distributed throughout the distributed storage environment”.
However, in an analogous art in the same field of endeavor, Kumarasamy teaches wherein each of the plurality of data access nodes is a software module (Data agent 295 may be a software module or part of a software module that is generally responsible for performing storage operations on the data of the client 230 stored in data store 260/262 or other memory location. Each client 230 may have at least one data agent 295 and the system 250 can support multiple clients 230, para 0034) configured to restore data from a backup repository to a plurality of storage nodes within a distributed storage environment (A data agent 295 may be required to perform storage operation including restoring data of a client 230, para 0036);
assign the plurality of data access nodes among the plurality of storage nodes based at least in part on the distributed file system type, the total number of storage nodes, and the information about how data is distributed throughout the distributed storage environment (A data agent 295 may be assigned for each distributed file system type to perform storage operations on the data of a client 230. For example, a particular data agent 295 may be assigned to perform storage operations, such as backup and restore, when the distributed file system type is a Microsoft Exchange 2000 server. Similarly, a different data agent 295 may be assigned to perform storage operations when the distributed file system type is a Microsoft Exchange 2000 database. Yet again, a different data agent 295 may be assigned to perform storage operations when the distributed file system type is a Microsoft Exchange 2000 Public Folder, para 00036. Furthermore, a storage manager 205 may also maintain a data structure 211 to track logical associations between secondary storage computing device 265 and storage devices 215, para 0044, which is indicative of the total number of storage nodes and how the data is distributed). 
Given the teaching of Kumarasamy, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Maccanti with  “wherein each of the plurality of data access nodes is a software module configured to restore data from a backup repository to the plurality of storage nodes within a distributed storage environment” “assign the plurality of data access nodes among the plurality of storage nodes based at least in 
As per dependent claim 2, Maccanti in combination with Kumarasamy discloses the system of claim 1. Maccanti teaches wherein the control agent is further programmed to: access backup configuration information for a backup system comprising the backup repository; and configure the plurality of data access nodes to restore the data from the backup repository based at least in part on the backup configuration information (Selecting the nodes on which to restore the new table may be dependent on the stored and/or updated metadata for the original table and/or the new table, col 32 lines 39-55. Also see col 33 lines 27-55).
As per dependent claim 5, Maccanti in combination with Kumarasamy discloses the system of claim 1. Maccanti teaches wherein an organizational structure of the data stored at the backup repository does not match an organizational structure of the distributed storage environment (The distributed data storage system may support an option to restore a table from a backup with different configuration parameters than those associated with the table from which the backup was created, col 32 line 56 to col 33 line 1).
As per dependent claim 6, Maccanti in combination with Kumarasamy discloses the system of claim 1. Maccanti teaches wherein, in response to determining that a data access node from the plurality of data access nodes is inaccessible, the control agent is further programmed to re-distribute the plurality of data access nodes among the plurality of storage nodes (The system may store data in replicated partitions on multiple storage nodes and may implement a single master failover protocol, col 5 lines 3-14 and col 14 line 42 to col 15 line 8).
As per dependent claim 7, Maccanti in combination with Kumarasamy discloses the system of claim 1. Maccanti teaches wherein a data access node from the plurality of data access nodes is assigned to restore a subset of data from the data to be restored to multiple storage nodes from the plurality of storage nodes (FIGS. 17 and 18, col 44 line 57 to col 45 line 5 and col 45 line 50 to col 46 line 18 – the external workflow component is a data access node that restores a subset of data to multiple storage nodes. The number and arrangement of nodes and other components is variable and flexible).
As per dependent claim 8, Maccanti in combination with Kumarasamy discloses the system of claim 1. Maccanti teaches wherein multiple data access nodes from the plurality of data access nodes are assigned to restore a subset of data from the data to be restored (FIGS. 17 and 18, col 44 line 57 to col 45 line 5 and col 45 line 50 to col 46 line 18 – the external workflow component is a data access node that restores a subset of data to multiple storage nodes. The number and arrangement of nodes and other components is variable and flexible).
As per dependent claim 9, Maccanti in combination with Kumarasamy discloses the system of claim 8. Maccanti teaches wherein each data access node from the multiple data access nodes is assigned to restore the subset of data from the data to be restored to a different storage node from the plurality of storage nodes (FIGS. 17 and 18, col 44 line 57 to col 45 line 5 and col 45 line 50 to col 46 line 18 – the 
As per dependent claim 10, Maccanti in combination with Kumarasamy discloses the system of claim 1. Maccanti teaches wherein a data access node from the plurality of data access nodes is assigned to restore a subset of data from the data to be restored to a storage node from the plurality of storage nodes and to a mirror node configured to mirror the storage node (As illustrated in the flow diagram of FIG. 11, the method may include beginning to restore a partition in a partition set and selecting and/or allocating multiple storage nodes on which to create replicas of the partition, col 33 lines 27-42).
As per claims 11-12 and 15-20, these claims are respectively rejected based on arguments provided above for similar rejected claims 1-2 and 5-10.
Claims 3-4 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Maccanti in view of Kumarasamy and in further view of Vijayan et al. US 2014/0201171 (“Vijayan”).
As per dependent claim 3, Maccanti discloses the system of claim 2. Maccanti and Kumarasamy may not explicitly disclose, but Vijayan teaches wherein the control agent is further programmed to assign the plurality of data access nodes among a plurality of media agents of the backup system based at least in part on the backup configuration information (The data agent 142 may operate in conjunction with the storage manager 140 and one or more of the media agents 144 to restore data from secondary storage device(s) 108, para 0147 and FIG. 1D. A media agent index 
Given the teaching of Vijayan, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Maccanti and Kumarasamy with “wherein the control agent is further programmed to assign the plurality of data access nodes among a plurality of media agents of the backup system based at least in part on the backup configuration information”. The motivation would be that the media agents can be selected to provide load balancing, para 0154 of Vijayan.
As per dependent claim 4, Maccanti in combination with Kumarasamy and Vijayan discloses the system of claim 3. Maccanti and Kumarasamy may not explicitly disclose, but Vijayan teaches wherein distribution of the plurality of data access nodes among the plurality of storage nodes does not match distribution of the plurality of data access nodes among the plurality of media agents (While media agents 144 are generally associated with one or more secondary storage devices 108, one or more media agents 144 in certain embodiments are physically separate from the secondary storage devices 108, paras 0152-0153).
The same motivation that was utilized for combining Maccanti and Vijayan as set forth in claim 3 is equally applicable to claim 4.
As per dependent claims 13-14, these claims are respectively rejected based on arguments provided above for similar rejected dependent claims 3-4.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUBAIR AHMED whose telephone number is (571)272-1655.  The examiner can normally be reached on 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID X YI can be reached on (571) 270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/DAVID YI/Supervisory Patent Examiner, Art Unit 2132